We do not think that the alleged representation that the defendant had an agreement with the mortgagee by which the mortgage could run 99 years, if desired, or so long as the interest on it was paid, is sufficient to sustain the action. If it was made and was relied on by the plaintiffs as a material inducement to the purchase of the land, they should have had it put into writing and made a part of the contract of purchase of the land from the defendant, as required by the statute of frauds.
But, apart from the consideration that the representation is not in writing, the testimony shows that the plaintiffs did not tender the interest on the mortgage when it became due, and, therefore, it does not appear that the mortgage sale by which they were deprived of the property was due to a breach of the representation.
New trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on nonsuit for the defendant for costs.